Exhibit 10(o)

 

[mtbank.jpg]

 

 

 

GENERAL ASSIGNMENT OF RENTS

 

 

Date: December 16, 2013

 

Assignor: SONO-TEK INDUSTRIAL PARK, LLC, a limited liability company organized
and registered under the laws of the State of New York.

Organizational ID No. (if any) ____________________________ (Note: this number
is not the same as the TIN)

Chief executive office: 2012 Route 9W, Building 3, Milton, New York 12547

 

Assignee: M&T BANK, a New York banking corporation having its offices at One
Fountain Plaza, Buffalo, New York 14203, Attn: M&T Real Estate Trust.

 

WHEREAS, Assignee has extended credit to, or that is guaranteed by, Assignor and
that is secured in part by a Mortgage dated on or about the date of this
Assignment (together with any extensions, supplements, modifications,
amendments, and consolidations thereof, collectively referred to herein as the
“Mortgage”) encumbering the Premises (as defined in the Mortgage) (including the
land described on the attached Schedule A) and securing the Indebtedness (as
defined in the Mortgage); and

 

WHEREAS, Assignee has required Assignor in connection with the Indebtedness to
make the assignments and grant to Assignee the rights set forth in this
Assignment; and

 

WHEREAS, Assignee desires to grant Assignor a conditional license to collect and
use the income derived from the Premises and to take certain leasing actions in
the ordinary course of business.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is acknowledged, Assignor covenants with
Assignee so long as this Assignment is in effect as follows:

 

1.DEFINITIONS.

 

a.“Default” under this Assignment shall exist (i) if any representation made by
any Assignor in this Assignment is found to have been untrue or misleading in
any material respect at the time it was made, (ii) if any Assignor fails to
observe any covenant made in this Assignment and (A) fails, upon notice from
Assignee advising such Assignor of such failure, to cure the failure within
thirty (30) days, (B) ceases to pursue diligently the cure of the failure or (C)
repudiates its obligation to cure the failure, or (iii) if an “Event of Default”
exists under the terms of the Mortgage or any other Loan Document.

 

b.“Leases” means all of Assignor’s right, title and interest, now or in the
future, under any leases or other agreements, written or oral, conferring any
tenancy or right to occupy, possess or use any portion of the Premises (together
with all extensions, renewals and modifications of any Lease), all guaranties of
the tenants' performance of obligations under any Lease, Assignor’s interest in
any further leases, subleases, lettings or agreements upon or covering use or
occupancy of all or any part of the Premises, and all other agreements
conferring any right to collect Rents, including Assignor’s rights to cancel,
modify, terminate, or accept the surrender of any Lease, to remove and evict the
tenants under any Lease, or to increase or reduce Rents.

 

c.“Leasing Actions” means all executions, modifications, terminations, and
extensions of any Lease, all grants of purchase options or rights of first
refusal, and all other actions taken by any Assignor in exercising its rights as
landlord under any Lease.

 

d.“Loan Documents” means all documents entered into in connection with the
Indebtedness, the Mortgage, the Note (as defined in the Mortgage) or this
Assignment.

 

 

e.“Rents” means all rents, income, receipts, issues and profits and other
benefits paid or payable for using, leasing, subleasing, licensing, possessing,
operating from or in, residing in, selling, mining, extracting minerals from, or
otherwise enjoying the Premises, whether presently existing or arising in the
future, to which any Assignor may now or hereafter become entitled or may demand
or claim, including security deposits, amounts drawn under letters of credit
securing tenant obligations, minimum rents, additional rents, parking revenues,
deficiency rents, termination payments, space contraction payments, liquidated
damages following default under any Lease, premiums payable by tenants upon
their exercise of cancellation privileges, proceeds from lease guarantees,
proceeds payable under any policy of insurance covering loss of rents resulting
from untenantability caused by destruction or damage to the Premises, all rights
and claims of any kind which any Assignor has or may in the future have against
the tenants under the Leases, lease guarantors, or any subtenants and other
occupants of the Premises; all proceeds of any sale of the Premises in violation
of the Loan Documents, any future award granted any Assignor in any court
proceeding involving any tenant in any bankruptcy, insolvency, or reorganization
proceedings in any state or federal court; and any and all payments made by any
tenant in lieu of rent.

 

2.ASSIGNMENT.

 

a.Assignor does hereby grant, sell, transfer, set over, deliver, and absolutely,
unconditionally and irrevocably assign unto Assignee the Leases and the Rents,
to have and to hold the same unto Assignee and unto its successors and assigns
forever.

 

b.This Assignment is made in support of the Indebtedness and in support of the
payment, observance, performance and discharge of all obligations, conditions
covenants, and warranties contained in the Mortgage and the other Loan
Documents. This Assignment is and shall be primary and on a parity with the real
estate conveyed by the Mortgage.

 

3.LICENSE TO COLLECT AND USE RENTS. Assignee grants to Assignor a conditional
license, subject to Assignee’s rights under Section 5 of this Assignment, to
collect the Rents, in trust for Assignee, to use them solely for the maintenance
of the Premises and the repayment of the Indebtedness and, so long as no Default
exists, to make the balance of the Rents available for use of and distribution
to Assignor. This license extends only to Rents collected no more than one month
in advance.

 

4.LICENSE TO TAKE CERTAIN LEASING ACTIONS.

 

a.Assignee grants to Assignor a conditional license, subject to Assignee’s
rights under this Assignment, to take all Leasing Actions, as trustee for
Assignee, provided such Leasing Actions are not excluded from the scope of such
Assignor’s license under Section 4(b) of this Assignment and are taken in strict
compliance with the terms of this Assignment.

 

b.The license granted by Assignee under this Section 4 does not extend to (i)
the execution of any new Lease (other than, in the case of residential property,
a residential lease entered into in the ordinary course of business and not
described in clause (v) of this Section 4(b)), (ii) any modification of any
Lease in a way potentially materially adverse to the economic position of the
landlord under such Lease including, but not limited to, any reduction in term
or rental rate or any release of any liability, security or other assurance of
payment with respect thereto, (iii) the acceptance of any space contraction
payment, any termination payment, or any Rent delivered more than one month in
advance of the related period (other than a security deposit), (iv) the grant of
any option to purchase any part of the Premises or any right of first refusal or
(v) any Leasing Action that results in a Lease (A) to an affiliate of any
Assignor, (B) with a rental rate which is less than a reasonable market rental
rate, (C) permitting prepayment of rent more than one month in advance or (D)
demising more than twenty percent (20%) of the rentable space of the Premises or
such higher or lower percentage as Assignee may from time to time agree to in
writing.

 

5.ASSIGNEE’S APPROVAL OF LEASING ACTIONS. In accordance with Section 291-f of
the New York Real Property Law, Leasing Actions that Assignor is not expressly
licensed to take under Section 4 of this Assignment require Assignee’s advance
written approval. Assignor shall request such approval in a writing. The request
shall be accompanied by (i) a copy of the form of lease, lease amendment or
other written instrument that is to effect the proposed Leasing Action and (ii)
any financial materials (such as credit reports, tenant financial statements, or
retail tenant sales information) used by any Assignor in arriving at its
decision to take the proposed Leasing Action. Assignee may, in the exercise of
its reasonable discretion, request any additional documentation required to
permit its analysis of the proposed Leasing Action.

 

6.DELIVERY OF LEASE DOCUMENTS. Upon request of Assignee from time to time,
Assignor shall promptly deliver to Assignee complete documentation evidencing
those Leasing Actions taken by such Assignor pursuant to its license not
previously delivered. Assignor shall certify to Assignee that all such Leasing
Actions have been taken in compliance with terms of this Assignment.

 

 

7. ASSIGNOR’S REPRESENTATIONS AND WARRANTIES. Assignor represents and warrants
as follows:

 

a.Assignor is the owner in fee simple absolute of the Premises, has good title
to the Leases and Rents and has good right to assign them. No other natural or
legal person has any right, title or interest to any Assignor’s interest in the
Leases and Rents.

 

b.Assignor has duly and punctually performed all of the landlord’s obligations,
covenants, conditions and warranties under the terms of the Leases.

 

c.To Assignor’s best knowledge as a duly diligent property owner, no tenant
under any Lease is in material default in the performance of its terms.

 

d.No Assignor has previously sold, assigned, transferred, mortgaged, or pledged
the Leases or the Rents except to Assignee under documents which have been
discharged and released in full.

 

e.The Leases delivered to Assignee in connection with the execution and delivery
of the Mortgage are valid, unmodified (except pursuant to modifications that
have been delivered to Assignee) and are in full force and effect.

 

f.No Rent that will accrue under any Lease has been waived, released,
discounted, set off or otherwise discharged or compromised.

 

g.No Assignor has received any funds or deposits from the tenant under any Lease
in excess of one month’s Rent, other than security deposits or advance rents in
respect of periods of the rental term that have elapsed.

 

8.ASSIGNOR’S COVENANTS. Assignor hereby covenants as follows:

 

a.Assignor shall observe, perform and discharge, duly and punctually, such
Assignor’s obligations, covenants, conditions and warranties under the terms of
the Leases, the Mortgage, this Assignment and the other Loan Documents.

 

b.Assignor shall use commercially reasonable efforts to cause the tenants under
the Leases to perform their obligations under the Leases.

 

c.No Assignor shall take any Leasing Action without Assignee’s advance written
approval, except as expressly permitted under the license granted to such
Assignor under Section 4 of this Assignment.

 

d.Assignor shall appear in and defend any action or proceeding arising under, or
in any manner connected with the Leases or the obligations, duties or
liabilities of such Assignor and the tenants under the Leases.

 

e.Assignor shall execute and deliver to Assignee from time to time such further
assignments and instruments as Assignee reasonably may request in order to
effectuate the intent of this Assignment.

 

f.Assignor shall, promptly upon execution, send Assignee a full and complete
copy of any new Lease as to which Assignee’s approval was required under the
terms of this Assignment.

 

g.If any Assignor receives any written or oral notice from any tenant asserting
a material default by the landlord under any Lease, or advising such Assignor
that a condition exists which may become a material default with the passage of
time, such Assignor shall send a copy or memorandum of the notice to Assignee.

 

h.Assignor agrees, upon written request of Assignee, to notify the tenants under
the Leases of this Assignment, to direct them in writing to send Assignee,
simultaneously, copies of all notices of default that they serve on such
Assignor, and to require them, at Assignee’s request, to pay all future Rent
directly to Assignee. The Rents and copies of such notices shall be sent to
Assignee at such address as is specified by Assignee from time to time.

 

i.No Assignor shall create or permit any lien, charge, or encumbrance of the
Leases or of the Rents or pledge, transfer, or otherwise assign the Leases or
the Rents unless at Assignee’s request.

 

j.Assignor shall consent to neither an assignment of the tenant’s interest in
any Lease nor to any tenant’s subletting all or any portion of the Premises
leased by it except to the extent such consent expressly may be required by the
terms and conditions of any Lease in effect on the date of this Assignment or
entered into in strict compliance with the terms of this Assignment.

 

 

9.ASSIGNEE’S RIGHTS UPON DEFAULT.

 

a.Upon Default, Assignee may by notice to any Assignor immediately terminate
such Assignor’s licenses under either or both of Sections 3 and 4 of this
Assignment, regardless of whether the Premises or any other collateral
adequately secures the eventual repayment of the Indebtedness. Upon the
termination of any Assignor’s license under Section 3 of this Assignment, such
Assignor shall immediately deliver to Assignee all Rents then in such Assignor’s
possession, and all Rents then due or accruing thereafter shall be payable by
tenants directly to Assignee. This Assignment shall constitute a direction to
and full authority to any tenant of the Premises, upon Assignee’s written
request, to pay all Rents to Assignee, without requiring Assignee to prove to
the tenant the existence of Default. Assignor agrees to deliver immediately to
Assignee any Rents received by such Assignor after the termination of such
Assignor’s license under Section 3 of this Assignment. At Assignee’s written
request, Assignor shall execute such further assignments to Assignee of any
Lease as Assignee may in its sole judgment request. This Assignment is given in
connection with the Mortgage and in support of the performance of such
Assignor’s obligations under the Loan Documents, and nothing herein contained
shall be construed as constituting Assignee as an “Assignee-in-possession” of
the Premises.

 

b.Assignee shall apply Rents it collects as follows: (i) first, to the payment
of late and other charges, if any, due and payable under the Loan Documents;
(ii) second, to the repayment of any sums advanced by Assignee for the payment
of any insurance premiums, taxes, assessments or other impositions or charges
against the Premises; (iii) third, to the payment of any other sums due from any
Assignor to Assignee pursuant to the Loan Documents (other than the amounts
described in clauses (v) and (vi) below); (iv) fourth, to the payment of any
obligations of any Assignor under any environmental indemnity agreement; (v)
fifth, to the payment of interest and principal then due with respect to the
Indebtedness; (vi) sixth, to the establishment and maintenance of an escrow
account for the payment of impositions on the Premises in accordance with the
Loan Documents; (vii) seventh, to the payment to unaffiliated third parties of
ordinary expenses incurred in connection with operation of the Premises,
including reasonable and customary third-party management fees not exceeding
four percent (4%) of effective gross income; (viii) eighth, to establish a fund
to be held by Assignee in its general account, without interest, as additional
security for the Indebtedness pending the cure of all Defaults, and to be
disbursed by Assignee in its reasonable discretion to permit such Defaults to be
cured; and (ix) ninth, after the cure of all Defaults and only thereafter, the
balance of the Rents shall be distributed to any Assignor or to the order of any
Assignor.

 

c.Assignor agrees that Assignee’s exercise of its rights under this Section 9
shall give rise to neither (i) an accord and satisfaction with respect to any
obligation not fully performed by such Assignor or completely satisfied through
the application of Rents by Assignee nor (ii) a waiver of any rights or remedies
of Assignee.

 

d.Upon the cure of all Defaults, Assignee may, in its sole and absolute
discretion, by notice to any Assignor, reinstate either or both of the licenses
granted to such Assignor under Sections 3 and 4 of this Assignment.

 

10.EXPENSES. Assignor shall pay to Assignee on demand all costs and expenses
(including but not limited to attorneys' fees and disbursements whether for
internal or outside counsel) incurred by Assignee in connection with this
Assignment, the Indebtedness or the Mortgage including costs of collection, of
preserving or exercising any right or remedy of Assignee under this Assignment
or any related assignment or guaranty, of workout or bankruptcy proceedings by
or against Assignor, of defending against any claim asserted as a direct or
indirect result of the Indebtedness or of performing any obligation of any
Assignor pursuant to this Assignment or otherwise (including but not limited to
payment of any amount any Assignor is obligated to pay pursuant to this
Assignment and performance of any obligation of Assignor pursuant hereto).
Assignee reserves the right to have Assignor pay, upon demand, administrative
fee(s) in regard to any administrative action Assignee is required or requested
to take including the preparation of discharges, releases or assignments to
third parties. Costs and expenses shall accrue interest at the default rate set
forth in the Note from the date of demand until payment is actually received by
Assignee. Each such cost and expense and any interest thereon shall constitute
part of the Indebtedness and be secured by this Assignment and may be added to
the judgment in any suit brought by Assignee or its agents against any Assignor
on this Agreement.

 

11.NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Assignor
(at its address on Assignee’s records) or to Assignee (at the address on page
one and separately to Assignee officer responsible for any Assignor’s
relationship with Assignee). Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal service and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other assignment between any Assignor and Assignee.

12.NOTICE OF NON-COMPLIANCE. Assignor shall notify Assignee in writing of any
failure by any Assignor to comply with any provision of this Assignment or any
Loan Document immediately upon learning of such non-compliance, or if any
representation, warranty or covenant contained in any such document is no longer
true. Assignor shall also immediately notify Assignee in writing if there is any
material adverse change in any of the information or financial statements
supplied to Assignee to induce Assignee or any affiliate of Assignee
(“Affiliate”) to extend credit to Assignor or any party which Assignor has
guarantied the debt of or if such information or financial statement is required
under this Assignment or any Loan Document.

 

13.COVENANTS SHALL RUN WITH THE LAND. The covenants and Assignor’s obligation
hereunder shall run with the land and bind Assignor, each heir, legal
representative, successor and assign of Assignor and each subsequent owner,
encumbrancer, tenant and subtenant of the Premises or any portion thereof, and
shall inure to the benefit of, and be enforceable by, Assignee and each
successor and assign of Assignee.

 

14.NONWAIVER. All rights and remedies of Assignee under this Assignment and the
Loan Documents are cumulative, and no right or remedy shall be exclusive of any
other right or remedy. No single, partial or delayed exercise by Assignee or its
agents of any right or remedy shall preclude full and timely exercise by
Assignee or its agents at any time of any right or remedy of Assignee without
notice or demand, at Assignee’s sole option. No course of dealing or other
conduct, no oral assignment or representation made by Assignee or its agents or
usage of trade shall operate as a waiver of any right or remedy of Assignee. No
waiver of any right or remedy of Assignee hereunder shall be effective unless
made specifically in writing by Assignee. No notice or demand on an Assignor in
any case shall entitle such Assignor to any other or further notice in similar
or other circumstances.

 

15.TERM; SURVIVAL. The term of this Assignment shall continue until the
Indebtedness has been fully and irrevocably paid to Assignee’s satisfaction.
Assignor’s obligation to pay the costs and expenses hereunder shall survive the
term of this Assignment. If after receipt of any payment of all or any part of
the Indebtedness, Assignee is for any reason compelled to surrender such payment
to any person or entity because such payment is determined to be void or
voidable as a preference, impermissible set-off, or a diversion of trust funds,
or for any other reason, this Assignment shall continue in full force
notwithstanding any contrary action which may have been taken by Assignee in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to Assignee’s rights under this Assignment and shall be deemed
to have been conditioned upon such payment having become final and irrevocable.

 

16.MISCELLANEOUS. This Assignment is absolute and unconditional. All documents,
including the Loan Documents and any other document required to be executed by
an Assignor. Debtor (defined in the Mortgage) or Guarantor (defined in the
Mortgage) in connection with the transaction contemplated hereby constitute the
entire assignment and understanding between the parties hereto with respect to
such transaction and supersedes all prior negotiations, courses of dealing,
understandings, and agreements between such parties with respect to such
transaction. This Assignment is a binding obligation enforceable against
Assignor and its heirs and legal representatives and its successors and assigns
and shall inure to the benefit of Assignee and its successors and assigns. Any
reference herein to “Assignee” shall be deemed to include and apply to every
subsequent holder of this Assignment and any reference herein to “Assignor”
shall include; (i) any successor individual or individuals, association,
partnership, limited liability company or corporation to which all or
substantially all of the business or assets of Assignor shall have been
transferred; (ii) in the case of a partnership Assignor, any new partnership
which shall have been created by reason of the admission of any new partner or
partners therein, or by reason of the dissolution of the existing partnership by
voluntary assignment or the death, resignation or other withdrawal of any
partner; and (iii) in the case of a corporate or limited liability company
Assignor, any other entity into or with which Assignor shall have been merged,
consolidated, reorganized, or absorbed. Unless the context otherwise clearly
requires, references to plural includes the singular and references to the
singular include the plural; the word “or” has the inclusive meaning represented
by the phrase “and/or”; the word “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Assignment. Any representation, warranty, covenant or assignment therein shall
survive execution and delivery of this Assignment and shall be deemed
continuous. Each provision of this Assignment shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law. If any provision nevertheless is held invalid, the
other provisions shall remain in effect. Assignor agrees that in any legal
proceeding, a photocopy of this Assignment kept in Assignee’s course of business
may be admitted into evidence as an original.

 

 

17.JOINT AND SEVERAL. If there is more than one Assignor, each of them shall be
jointly and severally liable for all amounts and obligations which become due or
should be performed under this Assignment and the term “Assignor” shall include
each as well as all of them.

 

18.GOVERNING LAW; JURISDICTION. This Assignment has been delivered to and
accepted by Assignee and will be deemed to be made in the State of New York.
This Assignment will be interpreted in accordance with the laws of the State of
New York excluding its conflict of laws rules. ASSIGNOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN NEW YORK
STATE IN A COUNTY OR JUDICIAL DISTRICT WHERE ASSIGNEE MAINTAINS A BRANCH AND
CONSENTS THAT ASSIGNEE MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
ASSIGNOR’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT
NOTHING CONTAINED IN THIS ASSIGNMENT WILL PREVENT ASSIGNEE FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
ASSIGNOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF ASSIGNOR
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
Assignor acknowledges and agrees that the venue provided above is the most
convenient forum for both Assignee and Assignor. Assignor waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Assignment.

 

19.WAIVER OF JURY TRIAL. ASSIGNOR AND ASSIGNEE HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY
ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS ASSIGNMENT OR
THE TRANSACTIONS RELATED THERETO. ASSIGNOR REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF ASSIGNEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ASSIGNEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS RIGHT
TO JURY TRIAL WAIVER. ASSIGNOR ACKNOWLEDGES THAT ASSIGNEE HAS BEEN INDUCED TO
ACCEPT THIS ASSIGNMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the day and year
first above written.

 

 

 

Sono-Tek Industrial Park, LLC

By: Sono-Tek, Inc., Sole Member

 

By:_______________________________
Name: Stephen J. Bagley

Title: Chief Financial Officer

 

 

STATE OF new yoRK )       : SS. COUNTY OF dutchess )  

 

On December 16, 2013, before me, the undersigned, a Notary Public in and for
said State, personally appeared Stephen J. Bagley, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

______________________________________________

Notary Public                                 

 

